DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0297055 to Miyake et al.; in view of US 5,313,579 to Chao.

As per claim 1, Miyake et al. teach a pixel circuit comprising: 
a light emitting element (Fig. 9, EL) including a first electrode (Fig. 9, anode) and a second electrode (Fig. 9, cathode); 
a first switching element (Fig. 9, T2) which applies a first power voltage (Fig. 9, VDD1) to the first electrode of the light emitting element and includes a control electrode (Fig. 9, gate electrode connected to Vg); 
a second switching element (Fig;. 9, T1) which applies a data voltage to the control electrode of the first switching element; 
a third switching element (Fig. 9, paragraph 97, transistor T3 (not labeled)) which senses a signal (Fig. 9, Vs) of the first electrode of the light emitting element; 
a sensing resistor (Fig. 13, 41) including a first end connected to the second electrode of the light emitting element (Figs. 12 and 13, the resistor and Vcahode(i) are both commonly connected to GND, to which the light emitting is connected (at least indirectly) via switch T11, in other words, both the resistor and the light emitting element are commonly connected to GND when switch T11 is closed) and a second end which receives a second power voltage (Fig. 13, VDD3); and 
a fourth element (Fig. 10, 35) which senses a signal of the second electrode of the light emitting element (Figs. 9, 10 and 13, paragraph 105, Dcathode is a signal representing the voltage of the second electrode, the difference between the first electrode and the second electrode is calculated by the electrode-to-electrode voltage calculating portion).
Mikaye et al. do not explicitly teach wherein the fourth element is a switching element.
Chao teaches wherein the fourth element is a switching element (Fig. 11, notice that a full subtractor comprises a plurality of switches).
It would have been obvious to one of ordinary skill in the art, to modify the device of Miyake et al., do that the fourth element is a switching element is a switching element, such as taught by Chao, for the purpose of calculating a digital difference value.


Claims 6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0297055 to Miyake et al.; in view of US 5,313,579 to Chao; further in view of US 2019/0164485 to Tomitani.

As per claim 6, Miyake et al. teach a display apparatus comprising: 
a display panel including a first pixel (Figs. 8 and 9, pixel 7 and module 15) and a second pixel (paragraph 87), each of the first pixel and the second pixel comprising: 
a light emitting element (Fig. 9, EL) including a first electrode (Fig. 9, anode) and a second electrode (Fig. 9, cathode); 
a first switching element (Fig. 9, T2) which applies a first power voltage (Fig. 9, VDD1) to the first electrode of the light emitting element and includes a control electrode (Fig. 9, gate electrode connected to Vg); 
a second switching element (Fig;. 9, T1) which applies a data voltage to the control electrode of the first switching element; 
a third switching element (Fig. 9, paragraph 97, transistor T3 (not labeled)) which senses a signal (Fig. 9, Vs) of the first electrode of the light emitting element; 
a sensing resistor (Fig. 13, 41) including a first end connected to the second electrode of the light emitting element (Figs. 12 and 13, the resistor and Vcahode(i) are both commonly connected to GND, to which the light emitting is connected (at least indirectly) via switch T11, in other words, both the resistor and the light emitting element are commonly connected to GND when switch T11 is closed) and a second end which receives a second power voltage (Fig. 13, VDD3); and 
a fourth element (Fig. 10, 35) which senses a signal of the second electrode of the light emitting element (Figs. 9, 10 and 13, paragraph 105, Dcathode is a signal representing the voltage of the second electrode, the difference between the first electrode and the second electrode is calculated by the electrode-to-electrode voltage calculating portion); 
a data driver (Fig. 8, 11) which applies the data voltage to the display panel; and 
a power voltage generator which applies a power voltage to the display panel (Fig. 9, means for generating VDD1).
Mikaye et al. do not explicitly teach wherein the fourth element is a switching element.
Chao teaches wherein the fourth element is a switching element (Fig. 11, notice that a full subtractor comprises a plurality of switches).
It would have been obvious to one of ordinary skill in the art, to modify the device of Miyake et al., do that the fourth element is a switching element is a switching element, such as taught by Chao, for the purpose of calculating a digital difference value.
MIkaye and Chao et al. do not teach wherein a distance between the first pixel and the power voltage generator is greater than a distance between the second pixel and the power voltage generator.
Tomitani teaches wherein a distance between the first pixel and the power voltage generator is greater than a distance between the second pixel and the power voltage generator (Fig. 2, 50/68 is disposed at opposite side of data driver, a pixel closer to the data driver is a second pixel).
It would have been obvious to one of ordinary skill in the art, to modify the device of MIkaye and Chao et al., so that a distance between the first pixel and the power voltage generator is greater than a distance between the second pixel and the power voltage generator, such as taught by Tomitani, for the purpose of driving the display panel.

As per claim 12, Mikaye, Chao and Tomitani et al. teach the display apparatus of claim 6, wherein when the power voltage generator is disposed adjacent to a lower side of the display panel, the first pixel is disposed at an upper portion of a first lateral side perpendicular to the lower side and the second pixel is disposed at a lower portion of the first lateral side (Tomitani, Fig. 2, 50/68 is disposed at opposite side of data driver, a pixel closer to the data driver is a second pixel).

As per claim 13, Mikaye, Chao and Tomitani et al. teach the display apparatus of claim 6, wherein when the power voltage generator is disposed adjacent to a lower side of the display panel, the first pixel is disposed at a central portion of an upper side of the display panel and the second pixel is disposed at a central portion of the lower side of the display panel (Mikaye, paragraph 87, “the pixels 7 for display and measurement are preferably dispersively disposed within the effective display region 5”; Tomitani, Fig. 2, 50/68 is disposed at opposite side of data driver, a pixel closer to the data driver is a second pixel).

As per claim 14, Mikaye, Chao and Tomitani et al. teach the display apparatus of claim 6, wherein the display panel further comprises third to sixth pixels (Mikaye, paragraph 87, “the pixels 7 for display and measurement are preferably dispersively disposed within the effective display region 5”), and wherein each of the third to sixth pixels comprises: a light emitting element including a first electrode and a second electrode; a first switching element which applies the first power voltage to the first electrode of the light emitting element and includes a control electrode; a second switching element which applies the data voltage to the control electrode of the first switching element; a third switching element which senses a signal of the first electrode of the light emitting element; a sensing resistor including a first end connected to the second electrode of the light emitting element and a second end which receives the second power voltage; and a fourth switching element which senses a signal of the second electrode of the light emitting element (Mikaye, Fig. 9, pixels 7 have the same structure).

As per claim 15, Mikaye, Chao and Tomitani et al. teach the display apparatus of claim 14, wherein when the power voltage generator is disposed adjacent to a lower side of the display panel, the first pixel is disposed at an upper portion of a first lateral side perpendicular to the lower side, the second pixel is disposed at a lower portion of the first lateral side, the third pixel is disposed at a central portion of an upper side of the display panel, the fourth pixel is disposed at a central portion of the lower side of the display panel, the fifth pixel is disposed at an upper portion of a second lateral side opposite to the first lateral side and the sixth pixel is disposed at a lower portion of the second lateral side (Mikaye, paragraph 87, “the pixels 7 for display and measurement are preferably dispersively disposed within the effective display region 5”; Tomitani, Fig. 2, 50/68 is disposed at opposite side of data driver, a pixels closer to the data driver are second, fourth and sixth pixels).

Allowable Subject Matter

Claims 2-5, 7-11 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 

As per claim 20, US 2008/0297055 to Mikaye teaches a method of driving a display apparatus, the method comprising: 
sensing a first voltage from a cathode electrode of a light emitting element of a first pixel; sensing a second voltage from a cathode electrode of a light emitting element of a second pixel (Fig. 9, cathode voltages are measured by 23/25),
determining a limit of a first power voltage which is applied from the power voltage generator to the first pixel and the second pixel (Fig. 9, determining portion 27 calculates the cathode voltage value),
wherein the determination is based on taking an average of values or a single measured value (paragraph 151).
US 2008/0297055 to Mikaye does not teach the second pixel disposed closer to the power voltage generator than the first pixel is to the power voltage generator.
US 2019/0164485 to Tomitani teaches the second pixel disposed closer to the power voltage generator than the first pixel is to the power voltage generator (Fig. 2, 50/68 is disposed at opposite side of data driver, a pixel closer to the data driver is a second pixel).
It would have been obvious to one of ordinary skill in the art, to modify the device of Mikaye, so that the second pixel disposed closer to the power voltage generator than the first pixel is to the power voltage generator, such as taught by Tomitani, for the purpose of driving the display panel.
However, neither Mikaye, Tomitani nor any of the cited references seem to anticipate or suggest an obvious combination wherein the determination is based on a difference between the first voltage and the second voltage as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694